                                                                                                                              I-8 G\Z§UUiil77
  STATE or NORTH CAROLINA                                                                               )/”°”°'
                  1;)uR1~1AM                i   County                                                          In The General Court Of Justice
 o W“                    o                                                                                   [1 District   Superior Court Division
  Nam” °"“'5F“"”                                 l                      irwg          Pllaintiff "sh ~F7:t;‘:-st Set ofwinterarogatoiiesﬂ and
‘ on      s ‘T l'
    1 °},‘o-___}"P         H    o_          .   o     ‘r       ﬁr
                                                               *' W? r ‘lo’
                                                                       *?             Request for Production of Documents
iilddress                                                                                              CIVIL SUMMONS
               1<*“°Y~ P> 9,1995. 17°“                                                | [1 ALIAS AND PLURlES summons (ASSESS FEE)
Fr-ileigh, NC 27619                                                _
                                     vggsus t)Ui'iiii“l5i‘i M3-, ii-»;?=.§..j.            '                           _                           _§:S.1A-1. Ruloeilancl-1
Name oloereicramrs;          "            ")7"?                 om Origfnei Summons Issued                                                    ”                       ”
Anlhony Lati Jenkins, Zumstein, Inc., and$Zi1'eeseman»L --W~m.-
                                                                                     Dale(s) Srrbsoquont Summnns(os) issued




 To Each Of The Defendantis) Named Below:
Name‘ArldAd“oiress O’f'Delendanl1       ’ W”,              W                   :7’   NamaAndAoi£fross Ofbefendanlz        I      K
Zumstoin, Inc.
2200 State Route 119
ForlRecovory, Oi-1 45846


                 IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                 You have to respond within 30 days. You may want to talk with a lawyer aboutyour case as soon as
                 possible, and, if needed, speak with someone who reads English and can translate these papers!
                 ;iMPORTANTEl [Se ha entabiado un proceso civil en su control Estos papeles son documentos legales.
                 1N0 TIRE estos papelesi
                 Tiene que contestar amés tardar en 30 dias. 1Puede querer consultar con un abogado lo antes posible
                 acerca de su caso y, do ser necosario, habiar con aigulen que lea lngies y que pueda traducirestos
                 documentosl
  A Civil Action Has Been ‘Commenced Against Youl
  You ere notiﬁed to appear and answer the complaint of the plaintiff as foliows:
   1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiirs attorney within thirty (30) days afterryou have been
        served. You may some your answerby delivering; a copy to the piainliif or by mailing it lo the plaintiffs last known address, and
  2. File the original of the written answer with the Clerk of Superior Court of the county named above.
   If you fail to answer the complaint, the plainlifi will apply to the Court for the relief demanded in the complaint.
iiiriia Ammiirrm olPrarnir/r'sAnEniey rirnone, Address orbrainirm " “ ’        Dalolssued W?           '     7 om;              1        7 l T
 David F. Kirby                                                                         7      N0Vy?l__i§¥_20l8                      _\§‘<“\\ )@,"‘,’l’o UPMW who
 Edwards Kirby L.L.P.                                                                $"v"@'""=
 P. 0. Box 11065                                                                                                                                      I9“
                                                                                                                                                        W __
 RaI°igh= NC 27519                                                                   ‘ﬁﬂepuw csc              E] Assistant csc            {:1 cram or SuperiorCour!


                                                                                     Dale O! Endorsement                      ‘lime
 [1 ENDORSEMENT (ASSESS FEE)                                                                                                                          [I] AM IIIPM
     This Summons was originally issued on the date indicated                        §;g,,,¢,,,,                                      i   ’             i ”'          '    i’   ‘
     above and returned not served. At the request of the plaintiff,
     the time within which this Summons must be served is                                     V V               ~-                                            - " W       i W "
     e><l@ﬂ<i@¢ BMY ($9) daY$~                                                            ij Deputy csc       |:] Assistant cso           E] Clerk orSuperiorCourt

  NOTE TO PARTIES: Many counties have MANDATORYARBITRATION programs in which most cases where the amountin controversy is $25,000 or
                   less are heard by an arbitrator before a trial. The parties will be notiﬁed if this case is assigned for mandatory arbitration, and. if
                   so, what procedure is to be followed.

                                                                                 (Over)
   AOC~CV~1Ui3, Rev. 4118                                                                                                                                 i
   © 2018 Administrative Oiﬁce or the Courts




            Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 1 of 12
             .<.-.—;.i;.;»f—;,,.' ;> >       .   . in )       é
                                                                             rm»
                                                                                   tt§»<;.,1‘ W-5- z§;‘=\1-$1?-,?_.
                                                                                                    ‘\ it _           __   ” R51-“RN 0;: s;,=,Rv|cE
                                                                                                                                             " ” W ’                1 1'4 “ ~ ‘ "                        -'           ‘                   s,       '                   ~   “

            I certify that this Summons and a copy of the comp ta‘mt were received and sewed as totlows:
_y                                                                    y_ y                                                  7   oersuomvr 1*             t                                                                                                 i               "4
Date Served ’                                    ’                ’       lﬁme Sen/eo‘                                                 Nerno Ofﬂofe dent
                                         W                                                                             UAM |:]PM I                  n                                                                                                  _                       7
  [:1 By delivering to the defendant named above a copy of the summons and complaint.
  {:1 By ieavtng a copy of. the summons and complaint at the ctwe itmg house or usual place of abode of the defendant named above with a y
y     person of suitable age and discretion then residing therein.
  I3 As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
                     betow.
i                     Name AndAddress Of Person Mﬁth Wtrotn Copies 15:: 0! corporation, give title ofporson copies loft with)»                                                ’                      y            V                   7                iIV




            [:1 fjthermannor of service (sﬁecify)                                                 7           W                             i




    Ft] ‘Defendant VttAS NOT served for thefotlowing reason:                                                                                                    i                       f                     i




    t                            y                                    _                                                          DEFENQANT2              *1 i                       ft                                        i                                Z i             Q
        Eats Served                                                        lﬂma Served                                           Upm   ‘Name Olbeféndant                 i                                                                                         i


       {:1 By delivering to the defendant named above a copy of the summons and comptaint.
     y [1 By leaving a copy of the summ one an d comptaint at the dwelling house or usuat place of abode of the defendant named above with a
           person of suitabie age and discretion then residing therein.
    t [:1 As the defendant is a corporation, service was effected by del'ivenng
                                                                             ' a copy of the summons and complaint to the person named
           beiow.
                         Name AndAdo'ress O! Person                                Whom Cotaias Lott {ll corporation, give Lilia ofparscncopios left with)               WJ                      ’                        I                                    i
        f




                 E} Other rnanner of service {spectﬁ/)                                                                     7                                                                                                      Z




                 E] Defendant WAS NOt servect for theﬂfoltowing teasoni                                                                                                                                                                   i



                                                                                                                                         Signature omepury SheriffMaking Relum                                                                                                 '7 j
                 Service Fee Paid
                 $
                 Date Received                        ’                                                                                  Name Of Sheriff (type or print)                    I’           ’                                     ’           ’                    ’
             i
            foam orriétum“                                *                                                                       i     ” County orénanrr                           '

                     A00-CV-100. Side Two. Rev. M1 8
                     to 201 a Administrative Oftice otthe Courts




                                 Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 2 of 12
                                                                                                                                                                          I 8 C\l'S'l§           as            --.2 -+1


         srA"raWoF NORTH oARoLlNl)-Y                                                                                                                       y”°”°'                         *7 l               V y_
                             DURHAM r            County                                                                                                            In The General Court Of Jusllce_
         *           or " *o. a a-  *___ ——~" ~ av»   J52‘:                                                                                           o         E] District   Superior
                                                                                                                                                                                _____ Court DlVlSl0n
        N*'f""°”°"“'""'”                                       €“°‘ H,m{l_j;_                                            Plaintiff's First Set of Intexrogatories and
        D1ilonS.TuVl7i*p                     W                 ‘    ‘     ______y                                     __ Request for Production of Documents
        Ad"'°“           '-                                                                                                            CIVIL SUMMQNS
                                    ‘TQFW3 NU!\ H’
                         ?.‘§“">’»P-°~B°"                                                         ll} ll l
                                                                                                                     a r              [j]AuAs AND PLURIES summons (ASSESS FEE}
1Ra!¢igh-NC 17619                                              m~\o,;'":o,_,                             512.6‘... ,                          V                                              _        G.S. 'lf\_-1_,_Rules 3 and_i
;                          M               \{ERs%§L“ﬁ“ “ ",;.;t                                                      7 '
‘Name O!DeienBanl(s) H V                                   .   W,
                                                                              ’
                                                                    W4 ....,,.t. _‘,.,,-.....--/,_~_¢.   ...-----w         Date Original Summons Issued
        Anthony Loti Jenkins, Zumstoin, Ino., anrféhocsoman LLC                                                                                   V                  __                               ____
‘                                                                                                                          Dafelsj Subsequent Summons(e§) issued



3 To Each orm» Defendantls} Named Below:
‘l\lemaAndAddress oroﬁeﬁoamr                       .           ’                         ’                           " illarneAndAddress ofoéranaamz
        Anthony Lati Jenkins
        716 Cypress Lane
        Anderson, SC 29621


    l                      IMPORTANT! You have been sued! These papers are legal documents, D0 NOT throw these papers out!
    \                      You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
    1                      possible, and, if needed, speak with someone who reads English and can translate these papers!
                           ;lMPOR'fANTEt |So ha entablado un proceso civil en su contra! Estos papeles son clocumentos legales.
                           1N0 TIRE estos papeles! '
                           Tiene que contestar a mas tardar on 30 dlas. ;Puede querer consuttar con un ahogado lo antes posibie
                           acerca do su caso y, de ser necesario, habiar con alguien qua lea lnglés y que pueda traducir ostos -
                           docu memos!
  A Clvlllketlon Has Been Commenced Against You!
i You are notified toappear and answer the complaint of the piaintiff as foilows:
i 1. Serve a copy of yourwritten answer lo the c0m;Jlaint‘up0n the pialntlft or plalnlilfs attorney within thirty (38) days after you have been
‘       served. You may some your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and
‘ 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
   If you fail to answer the complainythe piaintiff will apply to the Court forthe relief demanded in the complaint.
  ~ameAr)}!Aad}éss orﬁazmirreAcwmEP'(ii'hoFe, Add/ess oTl5ia/nlirr)”   WW 551; Issued            "'        "iriﬁé               at        “V
         David F. Kirby                                                                                                                           Nol/_l Q2313             [                                     Ml:lPM__
         Ed        d K‘ 1» ,L.L.P.                                                                                             s’¢"“'""’                                             1
         P. 23$; 3855                                                                                                                                     Ellliﬂbw 7‘3P5°Y*BUlﬂﬂ1’l
         R“1°igh> NC 27619                                                                                                           jgﬁepuly csc               |:| Assistant csc           lj Clerk or Superior Court
                                                       '                        _                                      N         I                          ,                            H o_             M        _              o___

                                                                                                                               Date O! Endorsement                          Time
         [1] ENDORSEMENT (ASSESS FEE)                                                                                                                                                                        El AM EIPM
                This Summons was originally Issued on the date indicated                                                       §@.,,a¢,_,;;                                     * r * or W                        ’       "       "*4
                above and returned not served. At the request of the plaintiff,                                            l
                the time within which this Summons must be served ls                                                                   ~~aatW                      ~                                                          a
                amended $iXiY (59) days‘                                                                                              E] Deputy csc             [:1 Assislanl‘ cso          [:1 Clerk orSuperior Cour!

             NOTE T0 PARTIES: Many counties have MANDATORYARBITRATION programs in which most cases whom the amount ln controversy is $25,000 or
                              less are hoard by an arbitrator before a trial. Tho parties will be notiﬁed if this case is assigned Ior mandatory arbitration, end, if
                              so, what procedure is to be followed.

                                                                                                                       (Over)
              AOC—CV-100, Rev. 4/18
              © 2016 Administrative Ofﬁce of the Courts




                       Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 3 of 12
_;<,,¢».»,@ -1»; »~<m- - .,rZ%,;,»;':- .;~_~_,;§-.5, ﬁ.~,_{>.;>-;_.,> ,¢;<5;-¢;¢g;¢_fz@»¢,5           ~.---$5 i,~‘-51*“ ' /-4   ' H W '” ’                     W" '             .e?*:f»‘:»   :»§’\.; 315:4,-'1; ~».-»,~p"g-»,-                   2


   I certify that this Summons and a copy of the complaint were received and sen/ed as follows:
                                                                                                                                            DEFENDANT 1                     H                _                       _                       _   _   _
Dale Served’ ’ I                                                               Timefelved
                                                                                                                                  W" ‘7-3“i"’l
                                                                                                                                       ’              Name 0! Defends}!                  ’
                                                                                                                                                                                              i                      _           M
" [:1 By delivering to the defendant named above a copy of the summons and complaint.
  [:1 By leaving a copy of the summons and complaint at the dwelling house or usual place ofabode of the defendant named above with a
      person of suitable age and discretion then residing therein.
  {:1 As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
             below.
               Name AndAddress 0!Person Vlﬁih Whom Copies Left (if corporation, gli/e lllle ofperson copies left with)




   [:1 Other manner of service (specllj/J                                                                    '




    {:1 Delendant WAS NOT served for the following reason:




 l* i _ V      , _____                                        _                                                                        ,,    DEFENDANT
                                                                                                                                              W   _, _7 7 2      _,
   Date Served                                                                   time Served                                       ljnwt |:!PM        Name Of Defendant


   [:1 By delivering to the defendant named above a copy of the eummons and complaint.
   {II By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.
 3 [I As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint lo the person named
       below.
                 Name Andltddress OfPeréonywilh lrl/born’ tiopfes Left (I! ooroomllon, give title ofperson copies loft will!)




  I [:1 Other manner of service (specify)




    _[:] Defendant WAS NOT servedfor the following reason:




    sen/rce'Fee Paid                                                                          7                                              i    l    signéiure orDeputy Sheriff Méking Relum i ”                                       ’
   all                                                       _                                    _                                                                   _                                              c _             c
  l Date Received                                                                                                                                      Name Of Sheriff (type orpaint)

   bate Oi’ Return"                                                                                                                                    County 0'! Sheriff


         ADC-CV-100, Side Two, Rev. 4/18
         © 2018 Administrative Otﬁce oi the Ccuns




                         Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 4 of 12
                          y                W                                                                                                                             T                   la cvsil O? ll i7 7??
    3 STATEOF NORTH CAROLINA                                                                                                                                     }'“""'°‘
                         DURHAM                                 County                                                                                                           In Tne General Court Of Justice‘
                   *                                        "                                                                                                            [I District                  Superior Court Division
    N”f"°°'P'ai“"_”_                                                        ' -....J
                                                                                ii“-*       1'35:-I                                        Plaintiff's First Set of Interrogatorios "and
    Dillon S. Tulip                                    ;                                    3; 25%, §._.,:,,                               Request for Production
                                                                                                                                                             '    of Documents
    Address                   " it             " l
    c/0 Edwards Kirby‘, P. O. Box 17005                                     zw                                                                                C“/‘L SUMMONS
    wecu; e State, Zlp        »                      a                Pa:                                                                      i E] ALlAS AND PLURIES summons (ASSESS FEE)
    Bii|6ig_l1,NC 2761977’                           if f                               V
‘                                          VERSUS                    ﬁlii-ii""§?*§=;i                  .»-5.
                                                                                                         K...-     It
                                                                                                                   C.     M._,
                                                                                                                         Irv‘  ‘i
                                                                                                                                .1‘
                                                                                                                                           .                                                                       G.S.1A-1,Roles3and4
I Name oioérenaanifsi   i  1              ’j \                7’              one Original Summons Issued                                                                                                             '
               .      .       .              »                   éia. >             "
  Anthony Lat: Jenkins, Zumstem,-lnc., and (g’ii§Joscman.LI.iC._..W_»....t-.. "QM _
                                                                                                                                       Dale(s) Subsaquonl Summons(es) Issued




      To Each Of The Defendantis) Named Below:
    ‘Name AndAddress OfDefendant 1                                                                                                     Name AndAo'dress 0!DaIendani 2
    ‘ Chccseman LLC                                                                                                            i
     cio PS&E Corporate Services, Inc., Registered Agent
     40 ‘N. Main Street, 2700 Kettering Tower
     Dayton, OH 45423                 _     _                                                                    ___                                                                                                              _
                         IMPORTANT! You have bean suedl These papers are legal documents, DO NOT throw these papers outi
                         You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                         possible, and, if needed, speak with someone who reads English and can translate these papers]
                         ill’-WORTANTEI {Se ha entabiado on proce-so civii en su contra! Estos papeles son documentos legales.
                         iN0 TIRE estos papelesi
                         Tiene que contestar a mas tardar en 30 dtas. 1Pu,ede querer consultar con un abogado Io antes posible
                         acerca do su caso y, de ser nacesarlo, habiar con alguien que lea inglés y que pueda traducir estos
                         documentosl                                                                 i
      A Civil Action Has Been Gommenced Against Youl
      You are notiﬁed to appear and answer the complaint of the» piaintifi as foliows:
      1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days aiter you have been
           sewed. You may serve your answer by delivering a copy to the plaintiff or by mailing it lo the plaintiffs last known address, and       l
      2. File the original of the written answer with the Clerk of Superior Court of the county named above-_
      if you fall to answer the complaint, the plalnliif will apply to the Court lortho relief demanded in the oompiaini.
     NameAnd"/lddIes§'OIPlainll!ftAttorney(ifnone,-Adoioss (5il'l5lal'r'i'tIf!)                                        I’II'"l‘DaloIssueE""mm                                      W Time                   nﬂ l                      ’ W            W” I
     David F. Kirby                                                                                                                l                                6 2618                           \‘§»'{-\L J53“ E1?”
     Ed - <1 1<‘ b ,L.L.P.                                                                                                                 s*'@"@'"'°                                                    4
     P. STE; {$555                                                                                                                                             it ojﬁlllﬂwiii Taniwouomeﬂll '7
      Raleigh: NC 27619                                                                                                                     /g‘Depuiy CSO                [:] Assistant CSC                  |:| Clerk Of Superior Court
    ______                                                      __                                                                         r___        . ___        __       W                       ___,                 .. __             »   __



                                                                                                                                           Date Of Endorsement                       Ems
      [3 enoonssuem (ASSESS FEE)                                                                                                       \                                                                              ll] AM [fl PM
             This Summons was originally issued on the dale indicated                                                                  Tg;~§},,,;u,,,               *        ’             i i                            "’                         '
             above and returned not sen/ed. Al the request of ine plaintiff,
             the time within which this Summons must be served is                                                                          —=             ~                            e         e                   ~ W                ~ *
             emendad S-i>.<ly (60) daY3~                                                                                                           |:| Deputy CSC        |:i Assistant CSO                  [:1 Clerk Of Superior Court


       NOTE TO PARTIES: Many counties have MANOATORYARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                        less are heard by an arbitrator before a trial. The parties will be notiﬁed if this case is assigned for mandatory arbitration, and, if
                        so, what procedure is to be followed.
                                                                                                                           (Over)
        A00-CV-100, Rev. 4-'16
        © 2618 Administrative Oiﬁce of the Courts                                                                                              ‘




                       Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 5 of 12
                                                                                                                                               "7       Y "       '   I ' "~~-= u ----~;;;          V A   =-Tqi/&:;~§;1§3.T51'<2I¢§!
                                    '                  Y            --1    *
                                                                          “T   —                                                  ’-"{°,:»"m<~~§m;*,,    ‘gzﬂngo
                                                                                                                                                             ‘
                                                                                                                                                               ».-.<-..    ,. yia, WMi‘,   ‘    /. 3 kt
                                                                                                                                                                                               A!            , / ~               46


    I oestify that this Summons and a copy ofthe complaint were received and sewed as follows:
                                                      it                  i                  DEFENDANT‘!                   f             _              _i                              _                       T_
Date Served
7                        I                            lime Served
                                                      77”’   I      Z’             W 7
                                                                                       [1 AM [1W PM                        .
                                                                                                                OfDefendar1l




  1:] By delivering to the defendant named above a copy of the summons and complaint.
t [I By ieaving a copy of the summons and complaint at the dwelI‘mg ho use or usual place of abode of the defendant named above with a
      person 0f sun‘table age and discretion then residing therein.
  [1 As the defendant is a corporation, service' was effected by delivering 8 copy of the summons and complaint to the person named
      below.
                                                 ’ y
               NamaAno' Address Of.l5erson I/Wlh Whom.Coples Leii (1‘I c orporation, give Gite ofperson copies left with)




    13 Other manner of service (specify)




              DefendarittWAS                sewed forthe follovving reasori:




    it                             l *                                                        oerenomrzr                                                      f                                                     _
      so ServeU’
    ii’
     D!                                 n              ‘Iim eSérved V          ‘ lEAM
                                                                                    ’             UPM
                                                                                                   i  Jlvame Gfbeiorrdant


  E! By del ivering to the defendant named above
                                            V     a copy of the summons and complaint.
I [1 By leaving avoopy of th  e summons and   oompiaint at the dwelling house or usual place ofabode of the defendant named above with a
               person of suitable age and discretion than residing therein.
         [:1 As the defendant is a corporation, service was etfectecl by delivering a copy of the summons and complaint to the person named
             below.
                NomeAnuxidaraéé Ol'Per$ori ma “Whom Copies Left {ifcolporationygive Iifla ufperson cupieﬁ en mm)



         [1 Other manner of service (specilj/)



    l______                   L                 ___
    \ [:1 Defendant WAS NOT served for the foltowing reason:




         Service Fee Paid7'                 i                ’’                                       I I   Signature Oi Deputy Sheriff Making Relum
         $
               ’’ ’
         Date Received                                                                 W’              H    Name 6! Sheriff (lype or print)
     l
     l              _                                                              V
                                                                                        i     7             County OI Sheriff
    ‘ Date O! Return


             AOC-CV-100, Side Two. Rev. 411 8
         l © 2018Admir\lstrative Office of the Courts




                        Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 6 of 12
                                                                                                       £8 C\£S’BU1!I77


NORTH CAROLINA                                                            IN THE GENERAL cooar or JUSTICE
            i                   _, ,                                            SUPERIOR count DIVISION
DURHAM coutirr                                                                e     FILE NO.
DILLON S.TUL1P,                 giggxg ii, A

             Plai"tiff='DUiii-"§!==.I%% {Iii}.     &-
                                                   /J
                                                   J‘
                                                   \_4 +1
                                                                  --J 5'?.::
                                                 ". _,_‘ /"‘ll“H:_hf:



      V.                   BY—-~-~§'3i§~--~~                                          COMPLAINT
                                                                                    (Jury Trial Demanded)
ANTHONY LAT} JENKINS,
ZUMSTEIN, INC., and                         r
                                                    /¥_.#L_J~_ 1-. (_ _
CHEESEMAN LLC,

             Defendants.                             ‘-1’kw!‘w




      Plaintiff, complaining of defendants, aileges and says:


                                                 THE PARTIES

       1.    Dillon S. Tulip (“Mn Tulip”) is a citizen and resident of Yorktown,

Virginia.

       2.    Upon information and belieﬁ, defendant Anthony Lati Jenkins (“Mix

Jenkins”) is a citizen and resident ofAnderson, South Carolina.

       3.     Upon information and belief, Zumstein, Inc. (“Zumstein”) is a corporation

duly incorporated, organized and existing under the laws of the State ofDelaware, with

its principal place of business in Lewisburg, Ohio, that operates vehicles and regularly

conducts business in the State of North Carolina, including Durham County, North

Carolina.

       4.     Upon information and belief, at all relevant times herein, defendant

Zurnstein, lnc., was an interstate motor carrier registered with the United States

                                                                               '3




   Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 7 of 12
Department of Transportation by D.O.T. #81444 and Federal Highway Administration,

Office of Motor Carrier Safety, by M.C. #146890.

       5.         The tractor-trailer involved in the collision with Dillon Tulip was registered

to Zumstein, Inc.

       6.         Upon information and belief, at all times relevant herein and at the time of

the wreck hereinafter described, Mr. Jenkins was an employee and/or agent of Zumstein,

Ine., and was driving the vehicle in the course and scope of his employment and/or

agency with Zumstein, Inc., and in furtherance of the business of Zumstein, Inc.

       7.         Zumstein, Ine., is liable for any and all negligent acts and omissions of

defendant Anthony Lati Jenkins as alleged herein.                                         g

       8.         Upon information and belief, Cheeseman LLC, (“Cheeseman”) is a limited

 liability company duly organized under the laws ofthe State of Ohio with its principal

place of business in Fort Recovery, Ohio, and operates vehicles and regularly conducts

 business in the State ofNorth Carolina, including Durham County, North Carolina.

        9.         Upon information and belief, at all relevant times herein, defendant

 Cheeseman LLC was an interstate motor carrier registered with the United States

 Department of Transportation by D.O.T. #120612 and Federal Highway Administration,

 Office of Motor Carrier Safety, by l\/LC. #149440.

        10.        The tractor-trailer involved in the collision with Dillon Tulip bore

 “Cheese1nan” markings on the tractor cab.

            11.    Upon information and belief, at all relevant times herein and at the time of

 the wreck herein described, Mr. Jenkins was an employee and/or agent of Cheesernan
                                                   2




    Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 8 of 12
LLC and was driving the vehicle in the course and scope of his employment and/or

agency with Cheeseman LLC and in furtherance Ofl.l1G~i)1lSl_l16SS‘ of Cheeseman LLC.

        12.    Cheeseman LLC is liable for any and all negligent acts or omissions of

defendant Anthony Lati Jenkins as alleged herein. H      . -



                                         The Wreck

        13. . Plaintiff incorporates paragraphs 1-12 as if fully set forth herein.

  ,     14.    On February I0, 2016, at approximately 7 :10 p.m., Mr. Jenkins was

operating a tractor-trailer in a westward direction on interstate 40 (“I—40”) near Durham,

in Durham County, North Carolina.

        15.    At the same time, Mr. Tulip was operating a 2004 Toyota west on I-40 in

the same direction of travel as Mr. Jenkins in an adj accntiane from the tractor-trailer’.

         16}   Theportion of westbound I-40 where Mr. Tulip and Mr. Jenkins were

driving is comprised of four lanes, a breakdown lane next to the concrete median barrier,

and a paved shoulder.

         17.   Mr. Jenkins was traveling in the third lane from the paved shouider.

         18.   Dillon Tulip was traveling in the second lane from the paved shouider.

         19.   Mr. Jenkins attempted to change lanes to the right without ascertaining that

 it was safe to do so and merged his tractor trailer into the lane occupied by Mr. Tulip.

         20.    Mr. Jenkins’ tractor-trailer struck Mr. Tulips’ Toyota at highway speeds.

         21.    The force of the collision caused Mr. Tulip to lose control of his Toyota,

 which travelled across three lanes oftraffic before striking a stationary North Carolina
                                                3




      Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 9 of 12
State Highway Patrol vehicle that was parked in the breakdown lane adjacent to the

median investigating an unrelated collision.

      22.     The force of the collision caused the Tulip vehicle to bounce off the parked

highway patrol vehicle, after which the Tulip vehicle was sideswiped by a third vehicle at

low speed.

       23.    In total, ﬁve motor vehicles were invoived in this collision on I-40 resuiting

from the negligent driving of W. Jenkins.

       24.    Defendant, Mr. Jenkins, individually, Zumstein, Inc., and Cheeseman LLC,

through the acts oftheir employee and/or agent, Mr. Jenlajns, were negligent and

negligentper se in causing the wreck described above in that Mr. Jenkins:

             i (a) Failed to keep his vehicle under proper control;

              (t) Failed to keep a proper lookout;

              (c) Performed an unsafe movement in violation ofN.C,G.S. 20-l54(a);

              (d) Failed to reduce speed to avoid a collision;

              (c) Failed to operate the tractor trailer in a safe and reasonable manner;

              (f) Failed to yield the right of way in violation ofN.C.G.S. § 20-155(1));

              (g) Operated a vehicle on the highways ofNorth Carolina without due

                  caution and circumspection and in a manner so as to endanger persons

                  or property in violation of N.C.G.S. § 20~140(b); and

              (h) Was negligent in other ways as shown through discovery.

       25.    As a direct and proximate result of the defendanfs negligence described

above, the tractor-trailer vehicle driven by Mr. Jenkins struck Mr. Tulip’s vehicle at

                                               4




   Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 10 of 12
highway speeds causing a violent collision, severe injuries and damages to Mr. Tulip,

including but not limited to, medical expenses, pain and suffering, loss of use of body

parts, lost wages, permanent injury, a traumatic brain injury resulting in permanent loss

of executive function, loss of memory, and other cognitive deﬁcits, a splcnic laceration,

muitiple rib fractures, and a lung contusion.            V

       26.    As a direct and proximate result of the defendants’ negligence, Mr. Tulip

has incurred and will continue to incur medical expenses and require ongoing care to

manage the permanent cognitive deﬁcits as a result of his traumatic brain injury.

       2'7.   The damages Mr. Tulip has suffered and will continue to suffer as a result

of the defendants’ negligenceare in excess of $25,000.

                                    IQRAYER FOR RELIE;Ij

       WHEREFORE, plaintiffprays the Court as follows;

       1.     That the plaintiff have and recover judgement against the defendants,

jointiy and severaily, compensatory damages in an amount in excess of $25,000.

     A 2.     That this action be tried by a jury.

       3.     That the defendants be taxed with the costs of this action, including

prejudgrnent interest.

       4.     That the plaintiff have such other further relief as the Court may deem just

and proper.                     ~




                                                5




   Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 11 of 12
            at
  "Ihis the M clay ofNovember, 2018


                                 now             KIRBY, L.L.P.
                             //~                               /»
                                             6



                                (_l),wi€iF. irby,NC B‘n~#—"r
                                 William B. Bystrynski, NC ar #20
                                 Winston S. Kirby, NC Bar #49316
                                 Attorneys for Plaintiff
                                 P. O. Box 17005
                                 Raleigh, NC 27622
                                 (919) 7806400




                                      6




Case 1:18-cv-01012-LCB-JLW Document 1-1 Filed 12/11/18 Page 12 of 12
